Title: To Benjamin Franklin from Henry Laurens, 3 February 1784
From: Laurens, Henry
To: Franklin, Benjamin


          
            Dear Sir.
            No 18. Fludyer Street Westminster 3d febry 1784.
          
          I ask your pardon for having so long delayed an acknowledgement of your favor of the 6th. December. first occasioned by a purpose of writing by Mr. Jay, whose departure was uncertain & I happned to be abroad when he was so good as to call upon me at Bath to take leave. Immediately after he left us, I was seized by a violent Cough lately attended by severe attacks from the Gout in my head, & these by perhaps a little laziness which deprived me of all disposition to business, at this moment I attempt to pay my respects under much pain & uneasiness.
          I thank you Sir, for the Letters, meaning the two anonymous & two from Mr. de Neufville’s House— Upon a dispassionate comparison I cannot perceive any likeness in the Characters inducing a belief that the former & the latter are the performance of the same hand, or to say the least, there is not near so great a similarity as appears upon comparing the habitual emendations of particular, or rather many, words in the supposed Culprit’s former Letters with those which stand in the two anonymos marked Bruxelles. But alas! an investigation is now of little moment, since that Man, remains incontrovertibly convicted of Crimes, more heinous than would be that of writing an anonymous Letter with a view of putting an injured person upon his guard against a flattering deceitful friend. The Major includes the Minor. I have heard nothing concerning Jenings except seeing a Letter to a Gentleman in which he speaks of his mild vindicatory answer, as if he had actually made a reply, but I cant learn that any person has seen it. This is very consistent with his Love of duplicity & darkness. Let him rest; his Associate & Sole countenancer shall hear from me.
          My Son who will have the honor of presenting this, will also

deliver a Packet containing Mr. President Boudinot’s Letter & the documents accompanying it which you were pleased to indulge me with. These Papers have afforded information & much satisfaction to some of our most judicious friends but I have not been tempted to a Publication. The Young Man will also deliver you some of the latest News Papers, you will thence learn something of the quantity & drift of inflamable air on this side & of the number of Political Balloons which have been played off in a House very near me since the Calends of December, but notwithstanding even the Vote of last Night, I would as soon hazard an opinion upon the Wind of next Tuesday, as adventure to say on whose side success will appear in the event of the present struggle for Place & Power, much wiser Men are equally cautious. A majority of the House of Commons is evidently on one side, while the bulk of their Constituents are provoked to declare their sentiments very openly on the other, but holding the Purse strings is an advantage which in present circumstances may be found irresistible & render an appeal to that bulk much too hazardos. Be this as it may ’tis no great concern of mine, ’tis more in my Province to remark that the predictions which were sometime the dernier hope of our Enemies have taken an inverted course; the United States of America are not by their Independence involved in Anarchy nor are their Inhabitants cutting each others throats; Nor, if we can rely on those who are the most feeling Judges of the fact, are those States more dependent for Trade & Commerce with the British West India Islands than these are upon the former, for supplies of every kind essential to their existence as valuable Colonies.
          Mr. Trumbull who left Boston the middle of December assures me those people called Loyalists lately gone from New

York to Nova Scotia, furnish a vast demand upon the New England States for Lumber & other articles for building & subsistence, creating a New & very gainful Commerce to our Eastern Countrymen— These reflections lead me Sir, to apply to you as our Minister for information of the present allowable intercourse in Trade between France, the French West India Islands & our United States, respecting free Ports in the former & Commerce to & from the Islands. I think it necessary I should be acquainted with the true state at this conjuncture especially as Mr. Adams not long since contradicted my opinion founded upon information which I had received or understood in conversation with you at Passy. His assertion that France would not admit American Vessels to be carriers between her Islands & the United States may possibly be well grounded & I may have been under a mistake, but the Policy of the declaration & upon the Authority which he quoted, jarred against my Ideas of propriety. Silence may upon such occasions be preserved without violation to Candor.
          I hardly dare to ask if by late Remitances from our Constituents you are in Cash for assisting a quandam Colleague now growing very poor & retaining an ancient stubbornness against letting the World know it.
          This Kingdom is indebted to me two thousand Eight hundred & some Seventy Pounds Sterling for provisions for their Army drawn from my Plantations under Sequestration in S. Carolina an Authentic Account of which by their own Officers I delivered in to the Treasury in September last but I have no hopes of their paying me a farthing. I may also say they owe me about £2500. Sterling for Indigo seized near three Years since on board a Neutral Ship, which is kept in the Court of Admiralty, the Judge delaying or refusing to condemn or acquit it. I am told the best to be expected is, that the full value will be

swallowed, by pilferage Storage Court & proctor’s Charges, these things with a failure of Remitances from America, are against me, & ’tis a little affecting to think my Employers have made no provision for a decent & safe conduct home again. Should they have any Money on this side to spare for their Servants I shall be glad to touch a small part of it; if I could recover my own, I would spare them, knowing they are poor also.
          Miss Laurens joins in best Compliments to your self & Mr. Franklin & I have the honor to be With sincere affection & Esteem Sir Your Obedient & Most humble servant
          
            Henry Laurens
            
          
         
          His Excellency Benjamin Franklin Esquire Minister Plenipotentiary from the United States of America at the Court of France at Passy.
        